11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Mr. W Fireworks,                                  * From the 70th District
                                                   Court of Ector County,
                                                   Trial Court No. A-123,890.

Vs. No. 11-11-00262-CV                            * October 24, 2013

Southwest Royalties, Inc.,                        * Memorandum Opinion by McCall, J.
                                                    (Panel consists of: Wright, C.J.,
                                                    McCall, J., and Judge Herod)
                                                    (Willson, J., not participating)


      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Mr. W Fireworks.